Title: To George Washington from Colonel Theodorick Bland, 11 December 1777
From: Bland, Theodorick
To: Washington, George



Jonathan Robertsons Smith shop near the Road whichleads down to Bedwin’s ford [11 December 1777]
Sr

I have detached Let Coll Temple with a small Party from Matsons to the Lancaster Road with orders to fall in at the Seventeen milestone and proceed down the road on the front of the Enemy (dataching a party to gain their left) and if they are on the retreat to move down & Join me as low as Marian Meeting, Majr Jamison with another party I detached about two or three mile in the rear of this place from my Right to fall in with the right of the Enemy supposing them to front towards Lancaster & I myself an proceeding down towards Merian & the ferries. I have Just heard a firing which continued pretty smart about two minutes and ceased. it was in the direction of the buck Tavern, the Country people say almost exactly where it began yesterday

with the Militia, I write this to Inform yr Excy that from every information I have yet obtaind & from that firing tis probable the Enemy are yet on that ground, I expect I shall soon learn in What Number from the parties on their flanks & front & Myself being in their rear as I soon expect to be. Unless I can obtain certain & satisfactory intelligence with respect to Numbers, reinforcement and destination, I shall not send Yr Excy any more expresses, but you may look on it that they are incamped as a foraging Party, at or near the Buck, which is their situation from all the Intelligence I have yet been able to get. I am Sr with respect &c. Yr Excys most obedt Sert

Theok Bland


½ past eleven Some intelligence says that they are returned to Phil. others that they are gone up the Lancaster road in No. 9,000 but neither to be depended on as yet.
Capt. Call one of the party sent off towards the firing says that he is informd the Enemy (the main body that was out[)] are gone towards darby & that there is a small party of Hessians only left where the firing was but this intelligence not yet certain in my opinion.

